Matter of City of Jamestown v Town Council of Town of Ellicott (2019 NY Slip Op 06288)





Matter of City of Jamestown v Town Council of Town of Ellicott


2019 NY Slip Op 06288


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


563 TP 17-02197

[*1]IN THE MATTER OF CITY OF JAMESTOWN, PETITIONER,
vTOWN COUNCIL OF TOWN OF ELLICOTT AND BOARD OF TRUSTEES OF VILLAGE OF FALCONER, RESPONDENTS. (PROCEEDING NO. 2.) 


BOND SCHOENECK & KING, PLLC, SYRACUSE (STEPHANIE M. CAMPBELL OF COUNSEL), FOR PETITIONER.
HARRIS BEACH PLLC, BUFFALO (PIETRA G. ZAFFRAM OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Chautauqua County [Frank A. Sedita, III, J.], entered December 15, 2017) to review determinations of respondents. The determinations found that the annexation petition of the City of Jamestown did not comply with statutory requirements. 
It is hereby ORDERED that said petition is unanimously dismissed without costs.
Same memorandum as in Matter of City Council of City of Jamestown v Town Council of Town of Ellicott ([proceeding No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court